     Case 1:20-cv-01281-AWI-BAM Document 14 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    EMANUEL LEWIS BOONE,                              Case No. 1:20-cv-01281-AWI-BAM (PC)
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
12           v.                                         DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
13    TAPIA, et al.,
                                                        (ECF No. 13)
14                       Defendants.
15

16          Plaintiff Emanuel Lewis Boone (“Plaintiff”) is a state prisoner proceeding pro se and in

17   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

18          On November 12, 2020, the assigned Magistrate Judge issued findings and

19   recommendations recommending that this action proceed on Plaintiff’s first amended complaint,

20   filed November 6, 2020, (ECF No. 10), on a cognizable claim for excessive force in violation of

21   the Eighth Amendment against Defendants Tapia and Felix, a cognizable claim for failure to

22   protect against Defendants Arroyo and Jimenez, and a cognizable Due Process claim against

23   Defendants Tapia, Arroyo, and Jimenez. (ECF No. 13.) The Magistrate Judge further

24   recommended that all other claims and defendants be dismissed from this action based on

25   Plaintiff’s failure to state claims upon which relief may be granted. (Id.) The findings and

26   recommendations were served on Plaintiff and contained notice that any objections were to be

27   filed within fourteen (14) days after service. (Id. at 8.) No objections have been filed, and the

28   deadline to do so has expired.
                                                       1
     Case 1:20-cv-01281-AWI-BAM Document 14 Filed 02/02/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 3   findings and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED as follows:

 5          1. The findings and recommendations issued on November 12, 2020, (ECF No. 13), are

 6              adopted in full;

 7          2. This action shall proceed on Plaintiff’s first amended complaint, filed November 6,

 8              2020, (ECF No. 10), for claims of: (1) excessive force in violation of the Eighth

 9              Amendment against Defendants Tapia and Felix; (2) failure to protect in violation of

10              the Eighth Amendment against Defendants Arroyo and Jimenez; and (3) violation of

11              due process against Defendants Tapia, Arroyo, and Jimenez;

12          3. All other claims and all other defendants are dismissed from this action for failure to

13              state a claim upon which relief may be granted; and

14          4. This action is referred back to the Magistrate Judge for proceedings consistent with

15              this order.

16
     IT IS SO ORDERED.
17

18   Dated: February 2, 2021
                                                 SENIOR DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
